DISMISS and Opinion Filed March 4, 2015




                                        S     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01269-CV

      IN RE HERMES SARGENT BATES, LLP AND COLLEEN MCCOY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 12-03421

                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Whitehill
                                  Opinion by Justice Evans
       By order dated December 30, 2014, the Court abated this mandamus proceeding

pursuant to rule 7.2(b) of the Texas Rules of Appellate Procedure to allow the successor judge to

reconsider the ruling of the trial court. Relator has advised the Court that the trial court has

granted the relief sought by the petition for writ of mandamus. Relator now moves to dismiss its

petition for writ of mandamus. Pursuant to relator’s motion, we dismiss relator’s petition for

writ of mandamus. See TEX. R. APP. P. 42.1.




141269F.P05                                       /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE